Case 2:20-cv-00067-TPB-MRM Document 18 Filed 04/29/20 Page 1 of 8 PageID 96



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

CANDIE WHITEHURST, individually
and on behalf of herself and others
similarly situated

             Plaintiff,

v.                                               Case No.: 2:20-cv-67-FtM-60MRM

G & A RESTAURANT
MANAGEMENT, INC., JAMES P.
GYARMATHY and RON
PHILLIPS,

             Defendants.
                                        /

      ORDER DENYING “DEFENDANTS, JAMES GYARMATHY AND RON
     PHILLIPS MOTION TO DISMISS PLAINTIFF’S COLLECTIVE ACTION
        COMPLAINT AND INCORPORATED MEMORANDUM OF LAW”

       This matter is before the Court on Defendants James Gyarmathy and Ron

Phillips’ (collectively, the “Defendants”) “Motion to Dismiss Plaintiff’s Collective

Action Complaint and Incorporated Memorandum of Law” filed on March 30, 2020.1

(Doc. 13). Plaintiff Candie Whitehurst filed a “Response in Opposition to

Defendants’ Motion to Dismiss Plaintiff’s Collective Action Complaint and

Incorporated Memorandum of Law” on April 13, 2020. (Doc. 15). After reviewing

the motion, response, and complaint, the Court finds as follows:




1Defendant G & A Restaurant Management, Inc. answered the complaint on March
30, 2020. (Doc. 12).
Case 2:20-cv-00067-TPB-MRM Document 18 Filed 04/29/20 Page 2 of 8 PageID 97



                                               Background2

        Whitehurst filed this collective action for unpaid overtime wages under the

Fair Labor Standards Act (“FLSA” or the “Act”). (Doc. 1). In November 2015,

Whitehurst began working as a crew member at a Kentucky Fried Chicken (“KFC”)

franchise owned by Defendant G & A Restaurant Management, Inc. (“G&A”). (Id.

at ¶ 33). G&A is owned and operated by Gyarmathy, and Phillips manages G&A’s

KFC franchises in Southwest Florida. (Id. at ¶¶ 30-31).

        Less than a year after her hire date, Whitehurst was promoted to assistant

manager. (Id. at ¶ 38). She sometimes worked over forty hours per week. (Id. at

¶ 44). In 2018, Defendants issued a new employee payment policy. (Id. at ¶¶ 42-

43). Under this policy, Plaintiff maintains Defendants did not properly compensate

her (or other employees) at one-and-a-half times the regular rate for all hours

worked over forty hours in violation of the FLSA. (Id. at ¶¶ 45-57).

        Defendants now move to dismiss the complaint. They argue (1) the complaint

constitutes a shotgun pleading and (2) Whitehurst has failed to state a claim under

the Act. For the reasons below, the Court finds the complaint survives the motion

to dismiss stage.

                                             Legal Standard

        Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to relief.”


2 The Court accepts as true the facts alleged in Plaintiff’s complaint for purposes of ruling on the
pending motion to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). The Court is not
required to accept as true any legal conclusions couched as factual allegations. See Papasan v.
Allain, 478 U.S. 265, 286 (1986).



                                              Page 2 of 8
Case 2:20-cv-00067-TPB-MRM Document 18 Filed 04/29/20 Page 3 of 8 PageID 98



Fed. R. Civ. P. 8(a). “Although Rule 8(a) does not require ‘detailed factual

allegations,’ it does require ‘more than labels and conclusions’; a ‘formulaic

recitation of the cause of action will not do.’” Young v. Lexington Ins. Co., No. 18-

62468, 2018 WL 7572240, at *1 (S.D. Fla. Dec. 6, 2018), report and recommendation

adopted, No. 18-62468-CIV, 2019 WL 1112274 (S.D. Fla. Jan. 9, 2019) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). In order to survive a motion to dismiss,

factual allegations must be sufficient “to state a claim for relief that is plausible on

its face.” Twombly, 550 U.S. at 555.

      When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. See Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)).

                                           Analysis

      Defendants move to dismiss the complaint for two reasons. First, Defendants

assert the complaint should be dismissed as a shotgun pleading because it joins all

Defendants into one count. (Doc. 13 at 6-7). Second, Defendants maintain

Whitehurst has failed to allege facts to show they qualify as employers under the

FLSA. (Id. at 3-6). The Court addresses each argument below, starting with

whether the complaint is a shotgun pleading.




                                        Page 3 of 8
Case 2:20-cv-00067-TPB-MRM Document 18 Filed 04/29/20 Page 4 of 8 PageID 99



Shotgun Pleading

      Defendants first argue the complaint is a shotgun pleading because it

improperly asserts one cause of action against all three Defendants. (Id. at 6-7).

Defendants contend this is an impermissible pleading practice and Whitehurst

should have to separately assert her overtime wages claim against each Defendant.

(Id.). Whitehurst responds Defendants’ argument lacks merit because nothing in

the pleading rules prohibits lodging the same claim against multiple Defendants if

they are all alleged to have participated in the same acts rising to the claim. (Doc.

15 at 13-14). The Court agrees with Whitehurst.

      Complaints that violate pleading rules under “either Rule 8(a)(2) or Rule

10(b), or both, are often disparagingly referred to as shotgun pleadings.” Weiland v.

Palm Beach County Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015) (citing

Fed. R. Civ. P. 8(a)(2) and (10)(b)). A shotgun pleading is one where “it is virtually

impossible to know which allegations of fact are intended to support which claim(s)

for relief.” Anderson v. Dist. Bd. of Trustees of Cent. Fla. Cmty. College, 77 F.3d

364, 366 (11th Cir. 1996).

      While the Eleventh Circuit has identified four types of shotgun pleadings,

only one of which is at issue here. See Weiland, 792 F.3d at 1322-23. Specifically,

Defendants argue Plaintiff’s complaint is the fourth type of shotgun pleading

identified in Weiland, 792 F.3d at 1323 (stating the fourth impermissible shotgun

pleading is one “asserting multiple claims against multiple defendants without

specifying which of the defendants are responsible for which acts or omissions, or




                                       Page 4 of 8
Case 2:20-cv-00067-TPB-MRM Document 18 Filed 04/29/20 Page 5 of 8 PageID 100



which of the defendants the claim is brought against.”). However, “[t]he Court does

not read Weiland to prohibit all instances where a count lodges a claim against

multiple defendants, but rather only where such a claim fails to provide Defendants

with adequate notice of the claims against them.” Continental 332 Fund, LLC v.

Albertelli, 317 F. Supp. 3d 1124, 1140 (M.D. Fla. 2018) (citing Weiland, 792 F.3d at

1323).

         Notably, Defendants neither assert that they lack adequate notice of the

claims against them, nor that they cannot respond to the complaint. Defendants

merely claim Plaintiff’s style of pleading is improper. The Court rejects Defendants’

argument. Plaintiff’s collective allegations do not make the complaint deficient

because “[t]he complaint can be fairly read to aver that all defendants are

responsible for the alleged conduct.” Kyle K. v. Chapman, 208 F.3d 940, 944 (11th

Cir. 2000); see Crowe v. Coleman, 113 F.3d 1536, 1539 (11th Cir. 1997) (“When

multiple defendants are named in a complaint, the allegations can be and usually

are to be read in such a way that each defendant is having the allegation made

about him individually.”). In this case, it is possible each Defendant could have

engaged in all the acts Plaintiff alleges to have violated the FLSA. Under these

circumstances, the Court is not persuaded Defendants cannot determine the

allegations against them, especially considering G&A has already filed an answer to

the complaint. Because the complaint is sufficiently clear to allow Defendants to

prepare a response, it is not a shotgun pleading.




                                       Page 5 of 8
Case 2:20-cv-00067-TPB-MRM Document 18 Filed 04/29/20 Page 6 of 8 PageID 101



Failure to State a Claim under the FLSA

        Defendants next argue Whitehurst has failed to state a claim for unpaid

overtime wages because they do not constitute employers under the Act. (Doc. 13 at

3-6). While Defendants concede there is individual liability under the FLSA, they

contend Whitehurst’s allegations are merely conclusory and thus insufficient to

state a claim for relief. (Id. at 4). The Court disagrees with Defendants.

      To state a claim for unpaid overtime wages, a plaintiff must show (1) an

employment relationship; (2) the employer engaged in interstate commerce; and (3)

the employee worked over forty hours per week but was not paid overtime wage.

See Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1277 n.68 (11th Cir. 2008).

Here, Defendants only contest the first element.

      The FLSA broadly defines an “employer” as “any person acting directly or

indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §

203(d). “Whether an individual falls within this definition does not depend on

technical or isolated factors but rather on the circumstances of the whole activity.”

Otero v. Medicomp, Inc., No. 6:13-cv-599-Orl-28GJK, 2013 WL 5854729, at *1 (M.D.

Fla. Oct. 30, 2013) (quoting Hodgson v. Griffin & Brand of McAllen, Inc., 471 F.2d

235, 237 (5th Cir. 1973)).

      To determine whether an individual is an employer under the FLSA, courts

evaluate the “economic reality of the relationship between the parties.” Rodriguez

v. Jones Boat Yard, Inc., 435 F. App'x 885, 888 (11th Cir. 2011) (quoting Villarreal

v. Woodham, 113 F.3d 202, 205 (11th Cir. 1997)). Courts consider “whether the




                                      Page 6 of 8
Case 2:20-cv-00067-TPB-MRM Document 18 Filed 04/29/20 Page 7 of 8 PageID 102



alleged employer (1) had the power to hire and fire the employees, (2) supervised

and controlled employee work schedules or conditions of employment, (3)

determined the rate and method of payment, and (4) maintained employment

records.” Villarreal, 113 F.3d at 205. While there is no requirement that an

individual must be a corporate officer to be an “employer” under the

FLSA, see Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1309–10 (11th

Cir. 2013), to be individually liable, an officer “must either be involved in the day-to-

day operation or have some direct responsibility for the supervision of the

employee.” Patel v. Wargo, 803 F.2d 632, 638 (11th Cir. 1986).

      Here, Whitehurst alleges Defendants are her employer under the FLSA.

(Doc. 1 at ¶ 20). To support this contention, Whitehurst alleges that Gyarmathy

and Phillips: (1) managed and operated G&A day-to-day; (2) regularly exercised the

authority to hire and fire G&A employees; (3) determined work schedules for G&A

employees; and (4) controlled the finances and operations of G&A. (Id. at ¶¶ 8-11,

14-18). From Plaintiff’s allegations, it is plausible that Defendants are her

employers as defined by the FLSA. While Defendants may ultimately prevail at

establishing otherwise, at this point, the Court must accept Whitehurst’s

allegations as true. Considering the above, the Court finds the complaint survives

Defendants’ motion to dismiss.

      Accordingly, it is now

      ORDERED, ADJUGED, and DECREED:




                                       Page 7 of 8
Case 2:20-cv-00067-TPB-MRM Document 18 Filed 04/29/20 Page 8 of 8 PageID 103



           1. Defendants James Gyarmathy and Ron Phillips “Motion to Dismiss

               Plaintiff’s Collective Action Complaint and Incorporated Memorandum

               of Law” (Doc. 13) is hereby DENIED.

           2. Defendants James Gyarmathy and Ron Phillips are directed to file an

               answer on or before May 14, 2020.

      DONE and ORDERED in Chambers in Fort Myers, Florida, this 29th day of

April, 2020.




                                        TOM BARBER
                                        UNITED STATES DISTRICT JUDGE


Copies: All Parties of Record




                                     Page 8 of 8
